DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 07/12/2021
Application claims a DP date of July 13, 2020
Claims 1, 8 and 16 are independent
Claims 1-20 are pending

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2021 and 12/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:  The punctuation after “bend regions” appears to be a “period” instead of a “semicolon”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10 and 15-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Applicant disclosed prior art Hubert et al. (U.S. Patent Publication Number 2019/0141248 A1).

Regarding Claims 1 and 8, Hubert discloses  a camera (Fig 1 – camera 100), comprising: 
a lens group comprising one or more lens elements (Fig 1- optics assembly 102 which is disclosed to carry one or more lenses 104); 
an image sensor (Fig 1 – image sensor 108) to capture image data based on light that has passed through the lens group  (¶0052; camera 100 includes an image sensor 108 for capturing a digital representation of light transiting the lens 104); 
a movable frame fixedly coupled with the lens group or the image sensor (In ¶0007 Hubert discloses the camera having an actuator module to provide AF or OIS; In ¶0052 he discloses that the AF VCM 110 moves the optical assembly 102.  This also includes the suspension assembly 112; Further in ¶0053 he discloses that the OIS VCM 120 for moving the dynamic platform 122 ); 
one or more stationary structures (Fig 1 – static platform 126; ); 
a voice coil motor (VCM) actuator (Fig 1-2, voice coil motor 110 for AF and OIS Voice coil motor 120) to move the movable frame relative to the one or more stationary structures (¶0052; axial motion (AF) voice coil motor 110 for focusing by moving the optics assembly 102 containing the lens 104 along the optical axis of the lens 104; ¶0053; transverse motion OIS voice coil motor for moving the dynamic platform 122 in a plurality of directions orthogonal to the optical axis), comprising: 
a coil fixedly coupled with the movable frame, such that the coil moves together with the movable frame (In ¶0026 Hubert discloses that the OIS Coils are mounted on the dynamic platform and in ¶0053 he discloses that the OIS coils 132 may be mounted on the dynamic platform 122 and in ¶0028 he further discloses that the autofocus coils are fixedly mounted to the lens carrier mounting attachment for producing forces for moving a lens carrier in a direction of an optical axis and in ¶0052 he discloses that the focusing coils 118 are fixedly mounted to the lens carrier 106); and 
a magnet fixedly coupled with the one or more stationary structures (In ¶0026 Hubert discloses that OIS permanent magnets are mounted on the static platform to provide additional force; and further in ¶0028 he discloses about plurality of shared magnets mounted to the base and in ¶0052 he discloses plurality of shared magnets 116 mounted to the actuator base 114); and 
a flex circuit that provides an electrical connection between the coil and the one or more stationary structures (In ¶0037 Hubert discloses that the OIS coils are mounted on a flexible printed circuit board mechanically connected to the actuator base and mechanically isolated from the AF VCM; In ¶0054, Hubert further discloses that the flexures 124 mechanically/electrically connect an image sensor 108 in which is fixed relative to a dynamic platform 122; in ¶0055 Hubert further discloses that the OIS coils 132 are mounted on flexible printed circuit 134 carrying power to the OIS coils 132), 
wherein a portion of the flex circuit provides service loop that allows motion of the movable frame enabled by the VCM actuator (In ¶0006, Hubert discloses that the flexures may be configured to provide stiffness to the VCM actuator while allowing the dynamic platform to move along a plane that is orthogonal to the optical axis; In ¶0029 Hubert discloses that VCM actuator allows translation of optics along the optical axis, and OIS VCM actuator allows an image sensor to translate in a plane perpendicular to optical axis and in some embodiments sensor is mounted on flat flexure where the electrical traces connect image sensor and I/O terminals), and 
wherein the flex circuit conveys electrical signals between the one or more stationary structures and the coil via the electrical connection  (In ¶0037 Hubert discloses that flexible printed circuits carry power to the coils for operation of the OIS VCM and in ¶0055 he further discloses that the OIS coils 132 are mounted on FCP 134 carrying power to the OIS coils 132).
Since Hubert in Fig 16 and in ¶0202-¶0203 discloses  one or more processors 1610 coupled to a system memory 1620 that may be capable of executing instructions Hubert discloses all the limitations of claim 8.

Regarding Claims 2 and 9, Hubert discloses wherein the flex circuit comprises: a fixed end portion fixedly coupled with the one or more stationary structures; a movable end portion fixedly coupled with the coil; and an intermediate portion that extends from the fixed end portion to the movable end portion and that provides the service loop (In ¶0142 (and Fig 12a and 12b) Hubert discloses that in some embodiments, a flex circuit 1202 may include a first end that is fixed to the dynamic platform 1206, a second end that is fixed to the static platform 1208 and a middle portion between the first end and the second end.  Furthermore, the middle portion of the flex circuit 1202 may include an amount of slack that facilitates relative movement between the first and second ends of the flex circuit 1202.  The slack is interpreted as the “service loop”).

Regarding Claims 3 and 10, Hubert discloses wherein the movable frame comprises a lens carrier fixedly coupled with the lens group (In ¶0007 Hubert discloses the camera having an actuator module to provide AF or OIS; In ¶0052 he discloses that the AF VCM 110 moves the optical assembly 102. Hubert further discloses this in ¶0065 and in Fig 7A-7C that in some embodiments of frames and flexures 700 , it could be used to provide autofocus through optics assembly movement).

Regarding Claim 15, Hubert discloses wherein the one or more processors (Fig 16 and in ¶0202-¶0203 discloses  one or more processors 1610) are configured to cause the VCM actuator to move the lens group in at least one direction parallel to an optical axis defined by the one or more lens elements (In ¶0028, Hubert discloses that an AF coil fixedly mounted to the lens carrier for producing forces for moving a lens carrier in a direction of an optical axis; and in ¶0052 he further discloses that AF VCM 110 is used for focusing light from the lens by moving the optics assembly 102 containing the lens 104 along an optical axis of the lens 104).

Regarding Claim 16, Hubert discloses  a flex circuit for a camera (Fig 1 – camera 100; in ¶0006 Hubert discloses including a flexure module that may be used in optical image stabilization), the flex circuit (Fig 1-2 flexible member 124; ) comprising: 
a fixed end portion to couple with one or more stationary structures of the camera (In ¶0053 Hubert discloses that the flexible member 124 is used for connecting to a static platform 126); 
a movable end portion to couple with a movable coil of a voice coil motor (VCM) actuator (in ¶0026 Hubert discloses that the OIS coils are mounted on the dynamic platform) of the camera (In ¶0053 Hubert discloses that the flexible member 124 is used for connecting the image sensor frame member 122, also referred to as the dynamic platform; In ¶0142 Hubert discloses that the flex circuit 1202 may include a first end that is fixed to the dynamic platform 1206 and an second end fixed to a static platform 1208), wherein the movable coil is to electromagnetically interact with a stationary magnet of the VCM actuator, so as to produce Lorentz forces that move a movable frame of the camera, together with the movable coil, relative to the one or more stationary structures (In ¶0026 Hubert further discloses that in some embodiments OIS permanent magnets are mounted on the static platform to provide additional Lorentz force); and 
an intermediate portion to convey electrical signals between the fixed end portion and the movable end portion (In ¶0054, Hubert further discloses that the flexures 124 mechanically/electrically connect an image sensor 108 in which is fixed relative to a dynamic platform 122; in ¶0055 Hubert further discloses that the OIS coils 132 are mounted on flexible printed circuit 134 carrying power to the OIS coils 132), 
wherein the intermediate portion provides service loop that allows motion of the movable frame enabled by the VCM actuator (In ¶0006, Hubert discloses that the flexures may be configured to provide stiffness to the VCM actuator while allowing the dynamic platform to move along a plane that is orthogonal to the optical axis; In ¶0142 (and Fig 12a and 12b) Hubert discloses that in some embodiments, a flex circuit 1202 may include a first end that is fixed to the dynamic platform 1206, a second end that is fixed to the static platform 1208 and a middle portion between the first end and the second end.  Furthermore, the middle portion of the flex circuit 1202 may include an amount of slack that facilitates relative movement between the first and second ends of the flex circuit 1202.  The slack is interpreted as the “service loop”). 

Regarding Claim 17, Hubert discloses wherein the movable end portion is coupled with the movable coil such that the electrical signals are capable of supplying a drive current to the movable coil (Hubert discloses this in the flow chart of Fig 13 and explains in ¶0144).

Regarding Claim 18, Hubert discloses wherein: the movable frame is a lens carrier to which a lens group comprising one or more lens elements of the camera is attached; and the intermediate portion is to allow the movable end portion to move together with the lens group (In ¶0065 and in Fig 7A-7C Hubert discloses embodiments where flexures 700 of a camera having an actuator module to be used to provide autofocus through optics assembly movement; and since in ¶0052 and Fig 1-2, Hubert discloses that the optics assembly 102 containing lens 104 and the axial motion VCM 110 moveably mounts lens carrier 106 to the actuator 114, it is clear that when the lens carrier moves, it will move the lens group within).

Regarding Claim 19, Hubert discloses wherein: 
the movable frame is a stage to which an image sensor package comprising an image sensor is attached (In ¶0053 he discloses that the OIS VCM 120 for moving the dynamic platform 122; In ¶0054, Hubert further discloses that the flexures 124 mechanically/electrically connect an image sensor 108 in which is fixed relative to a dynamic platform 122;); and 
the intermediate portion is to allow the movable end portion to move together with the image sensor (In ¶0054, Hubert further discloses that the flexures 124 mechanically/electrically connect an image sensor 108 in which is fixed relative to a dynamic platform 122;).

Regarding Claim 20, Hubert discloses wherein the intermediate portion comprises one or more bend regions (Fig 6 discloses the one or more bend regions in flexure 614); 
the movable frame is a stage to which an image sensor package comprising an image sensor is attached (Fig 6 – dynamic platform 610 and image sensor 604; ¶0062 - ¶0064); and 
the intermediate portion is to allow the movable end portion to move together with the image sensor (In ¶0006, Hubert discloses that the flexures may be configured to provide stiffness to the VCM actuator while allowing the dynamic platform to move along a plane that is orthogonal to the optical axis; In ¶0142 (and Fig 12a and 12b) Hubert discloses that in some embodiments, a flex circuit 1202 may include a first end that is fixed to the dynamic platform 1206, a second end that is fixed to the static platform 1208 and a middle portion between the first end and the second end.  Furthermore, the middle portion of the flex circuit 1202 may include an amount of slack that facilitates relative movement between the first and second ends of the flex circuit 1202).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Hubert et al. (U.S. Patent Publication Number 2019/0141248 A1) in view of Sharma et al. (U. S. Patent Publication Number 2019/0020822 A1).

Regarding Claim 7, Hubert discloses orientation sensors (In ¶0165 Hubert discloses one or more orientation sensors 1468) but fails to clearly disclose further comprising: a position sensor for detecting a position of the movable frame, wherein the position sensor is fixedly coupled with the flex circuit and positioned proximate the coil.
Instead in a similar endeavor, Sharma discloses further comprising: a position sensor for detecting a position of the movable frame (Fig 8A-8C illustrate example position sensing arrangement and in ¶0075 - ¶0083 he further describes the movement of the position sensor 802.  In ¶0039, Sharma discloses that the OIS coils 104 are movable relative to the magnets 102), wherein the position sensor is fixedly coupled with the flex circuit (Fig 9A and 9B and ¶0085 illustrate flexure arrangements 900 that includes a voice coil motor actuator for shifting the image sensor along multiple axes) and positioned proximate the coil (Fig 8A-8C illustrate that the positions sensor 802a-d is positioned in the center of OIS coil 104).
Hubert and Sharma are combinable because both are optical image stabilization of an imaging device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the position sensor as taught by Sharma in the imaging module disclosed by Hubert. 
The suggestion/motivation for doing so would have been to “include a position sensing arrangement of one or more position sensors to provide position feedback for a control loop controlling the position of the image sensor” as disclosed by Sharma in ¶0004.
Therefore, it would have been obvious to combine Hubert and Sharma to obtain the invention as specified in claims 7 and 14.

Allowable Subject Matter
Claims 4-6, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        August 11, 2022